Gray, C. J.
The writ upon which the plaintiff was arrested being in due form and issued from a court of competent jurisdiction, and the arrest having been made by the officer within the scope of the authority thereby conferred upon him, the plaintiff’s cause of action, however stated in his declaration, is in substance and legal effect for malicious prosecution, and cannot be sustained without proof that the prosecution had been determined, which it had not been when this action was commenced. Cardival v. Smith, 109 Mass. 158. O'Brien v. Barry, 106 Mass. 300.

Exceptions overruled.